             Case 2:20-cv-00983-TSZ Document 26 Filed 10/29/20 Page 1 of 3




                                                      THE HONORABLE THOMAS S. ZILLY
 1

 2

 3

 4

 5

 6

 7
                          IN THE UNITED STATES DISTRICT COURT
 8
                        FOR THE WESTERN DISTRICT OF WASHINGTON
 9

10   HUNTERS CAPITAL, LLC, a Washington
     limited liability company, NORTHWEST          Case No. 2:20-cv-00983-TSZ
11   LIQUOR AND WINE LLC, a Washington
     limited liability company, SRJ                STIPULATED DISMISSAL OF
12   ENTERPRISES, d/b/a CAR TENDER, a              PLAINTIFFS SAGE PHYSICAL
     Washington corporation, THE RICHMARK          THERAPY PLLC AND KATHLEEN
13
     COMPANY d/b/a RICHMARK LABEL, a               CAPLES PURSUANT TO FRCP
14   Washington company, SAGE PHYSICAL             41(a)(1)(A)(ii)
     THERAPY PLLC, a Washington
15   professional limited liability company,
     KATHLEEN CAPLES, an individual,
16   ONYX HOMEOWNERS ASSOCIATION,
     a Washington registered homeowners
17   association, WADE BILLER, an individual,
     MADRONA REAL ESTATE SERVICES
18   LLC, a Washington limited liability
     company, MADRONA REAL ESTATE
19
     INVESTORS IV LLC, a Washington
20   limited liability company, MADRONA
     REAL ESTATE INVESTORS VI LLC, a
21   Washington limited liability company, 12TH
     AND PIKE ASSOCIATES LLC, a
22   Washington limited liability company,
     REDSIDE PARTNERS LLC, a Washington
23   limited liability company, MAGDALENA
     SKY, an individual, OLIVE ST
24   APARTMENTS LLC, a Washington limited
25   liability corporation, and BERGMAN’S
     LOCK AND KEY SERVICES LLC, a


     STIPULATED DISMISSAL OF PLAINTIFFS                                       LAW OFFICES
                                                                          CALFO EAKES LLP
     SAGE PHYSICAL THERAPY AND KATHLEEN                             1301 SECOND AVENUE, SUITE 2800
                                                                      SEATTLE, WASHINGTON 98101
     CAPLES PURSUANT TO FRCP 41(a)(1)(A)(ii) - 1                  TEL, (206) 407-2200 FAX, (206) 407-2224
     Case No. 2:20-cv-00983-TSZ
               Case 2:20-cv-00983-TSZ Document 26 Filed 10/29/20 Page 2 of 3




      Washington limited liability company, on
 1    behalf of themselves and others similarly
      situated,
 2

 3                                 Plaintiffs,

 4           vs.

 5    CITY OF SEATTLE,
                                   Defendant.
 6

 7

 8          The parties hereby stipulate, pursuant to Fed. Rule of Civil Procedure 41(a)(1)(A)(ii) that

 9   the claims of Plaintiffs Sage Physical Therapy PLLC and Kathleen Caples are dismissed without

10   prejudice, and without any effect on their ability to be a member of any putative class in this case.

11   This shall not affect the claims of any other Plaintiff, or of any member of any putative class.

12

13          DATED this 29th day of October, 2020.

14                                          CALFO EAKES LLP
15

16
                                            By_/s Patty A. Eakes_________________
17                                            Patricia A. Eakes, WSBA #18888
                                              Angelo J. Calfo, WSBA #27079
18                                            Tyler S. Weaver, WSBA #29413
                                              Andrew DeCarlow, WSBA #54471
19                                            Henry Phillips, WSBA #55152
                                              1301 Second Avenue, Suite 2800
20                                            Seattle, WA 98101
                                              Phone: (206) 407-2200
21
                                              Fax:      (206) 407-2224
22                                            Email: pattye@calfoeakes.com
                                                       angeloc@calfoeakes.com
23                                                     tylerw@calfoeakes.com
                                                       andrewd@calfoeakes.com
24                                                     henryp@calfoeakes.com

25                                          Attorneys for Plaintiffs


      STIPULATED DISMISSAL OF PLAINTIFFS                                                LAW OFFICES
                                                                                    CALFO EAKES LLP
      SAGE PHYSICAL THERAPY AND KATHLEEN                                      1301 SECOND AVENUE, SUITE 2800
                                                                                SEATTLE, WASHINGTON 98101
      CAPLES PURSUANT TO FRCP 41(a)(1)(A)(ii) - 2                           TEL, (206) 407-2200 FAX, (206) 407-2224
      Case No. 2:20-cv-00983-TSZ
             Case 2:20-cv-00983-TSZ Document 26 Filed 10/29/20 Page 3 of 3




 1
                                        PETER S. HOLMES
 2
                                        Seattle City Attorney
 3
                                        By:/s Joseph Groshong___________
 4                                        Joseph Groshong, WSBA #41593
                                          Assistant City Attorneys
 5                                        Seattle City Attorney’s Office
                                          701 Fifth Avenue, Suite 2050
 6                                        Seattle, WA 98104
                                          Tel.: (206) 684-8200
 7                                        Fax: (206) 684-8284
                                          E-mail: Joseph.Groshong@seattle.gov
 8

 9
                                        HARRIGAN LEYH FARMER & THOMSEN LLP
10
                                        By_/s Tyler L. Farmer__________________
11                                        Tyler L. Farmer, WSBA #39912
                                          Arthur W. Harrigan, J., WSBA #1751
12                                        Kristin E. Ballinger, WSBA #28253
                                          999 Third Avenue, Suite 4400
13                                        Seattle, WA 98104
                                          Seattle, WA 98104
14
                                          Tel.#: (206) 623-1700
15                                        Fax#: (206) 623-8717
                                          E-mail: tylerf@harriganleyh.com
16                                                arthurh@harriganleyh.com
                                                  kristinb@harriganleyh.com
17
                                        Attorneys for Defendant City of Seattle
18

19

20

21

22

23

24

25



     STIPULATED DISMISSAL OF PLAINTIFFS                                            LAW OFFICES
                                                                               CALFO EAKES LLP
     SAGE PHYSICAL THERAPY AND KATHLEEN                                  1301 SECOND AVENUE, SUITE 2800
                                                                           SEATTLE, WASHINGTON 98101
     CAPLES PURSUANT TO FRCP 41(a)(1)(A)(ii) - 3                       TEL, (206) 407-2200 FAX, (206) 407-2224
     Case No. 2:20-cv-00983-TSZ
